Martin, J.,

delivered the opinion of the court.
In this case the plaintiffs were dissatisfied with a judgment of the Court of Probates, which gave them a small sum, as excess of commissions, charged by the defendant on the settlement of their grandmother’s estate, as her testamentary executor; and have appealed to this court for redress. They allege he improperly retained for commissions the sums now demanded, in settling said succession, either as executor, and afterwards as agent, by the direction of a *560family meeting. They further contend, that the mandate, thus executed by the defendant, was a gratuitous one.
A person acting either as executor or agent of a succession, by theadvice and authority of a family meeting, in settling its affairs, and paying over to the heirs their respective portions, is entitled to his commissions thereon.
The defendant denied that he owed the plaintiffs any sum, and justified his charge and claim to commissions. He also prayed to have the judgment amended in his favor.
The facts of the case are substantially the same as those in the case of Decoux’s heirs vs. Plantevignes, just decided. Vide ante, 503. The judgment, therefore, must be the same in this case, as was rendered'in that.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates,' be annulled, avoided and reversed; and that there be judgment for the defendant, with costs in both courts.